             Case 1:17-vv-01267-UNJ Document 51 Filed 08/14/19 Page 1 of 2




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1267V
                                       Filed: May 29, 2019
                                         UNPUBLISHED


    LAURIE BLOYER,

                          Petitioner,                         Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                         Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On September 15, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of her November 1, 2016 influenza (“flu”)
vaccination. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.




1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).

2   National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
          Case 1:17-vv-01267-UNJ Document 51 Filed 08/14/19 Page 2 of 2



        On May 28, 2019, respondent filed an Amended Rule 4(c) Report in which he
concedes that petitioner is entitled to compensation in this case. 3 Respondent’s Rule
4(c) Report at 1. Specifically, respondent “has concluded that petitioner’s alleged injury
is consistent with SIRVA, as defined on the Vaccine Injury Table. Specifically,
petitioner’s pain occurred within 48 hours of receipt of an intramuscular vaccination; the
pain was limited to the shoulder in which the vaccine was administered; and no other
condition or abnormality was identified to explain her shoulder pain.” Id. at 2-3.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                        s/Nora Beth Dorsey
                                        Nora Beth Dorsey
                                        Chief Special Master




3 In a Rule 4 report filed May 25, 2018, respondent initially recommended against compensation,
stressing certain references in petitioner’s medical records that suggested a contemporaneous shoulder
dislocation relevant to petitioner’s claim. (ECF No. 20.) However, in the Amended Rule 4 Report,
respondent explained that additional medical records filed subsequent to his initial Rule 4 Report
sufficiently clarified that the reported shoulder dislocation was not contemporaneous, having occurred
thirty years prior, and that petitioner’s subsequent medical history was free of subsequent shoulder
problems. (ECF No. 39, p. 2.)
